Citation Nr: 1718767	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a skin disorder of the bilateral feet.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, NOS, anxiety disorder, NOS, and adjustment disorder with mood disturbance and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.

In October 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC. A transcript of his testimony is associated with the electronic record.

These matters were previously remanded for further development and adjudication in January 2014 and June 2015. Pertaining to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board finds that there has been substantial compliance with its Remand directives, and the matter has now been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1988). However, relating to the issue of entitlement to service connection for a skin disorder of the bilateral feet, the Board once again remands the matters for further development. 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems. Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The issue of pes planus of the bilateral feet has been raised by the record in the October 2013 video conference hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a skin disorder of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include depressive disorder, NOS, anxiety disorder, NOS, and adjustment disorder with mood disturbance and anxiety, clearly and unmistakably pre-existed service, and clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depressive disorder, NOS, anxiety disorder, NOS, and adjustment disorder with mood disturbance and anxiety, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In the instant case, VA's duty to notify was satisfied by a January 2010 letter, sent prior to the issuance of the rating decision on appeal. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4).

Here, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained. The Veteran's service treatment records, service personnel records, post-service VA treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded a VA examination in March 2014, and in July 2016, an addendum opinion was furnished. The Board finds that the examiner examined the Veteran and considered all of the pertinent evidence of record, to include the statements of the Veteran. The Board finds that, taken together, the VA examination and addendum opinion are adequate to decide the claim in that they provide a complete opinion that is well supported by rationale that includes evidence of record and medical knowledge. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA's duty to assist and notify in this case is satisfied.


II. Stegall Compliance

As noted in the Introduction, this matter was previously remanded in January 2014 and June 2015. With regard to the issue of entitlement to service connection for an acquired disorder, the Board finds that there has been substantial compliance with its previous remand directives.

In January 2014, the Board remanded this matter for a VA examination and opinion. In accordance with the remand directives, the Veteran was provided a VA psychiatric examination in March 2014. The March 2014 examiner diagnosed the Veteran with depressive disorder, NOS, and anxiety disorder, NOS. Upon review of the examination report and claims file, the Board determined that the record indicated that there is clear and unmistakable evidence that the psychiatric disorders pre-existed service, however, the finding of no evidence of aggravation by service as indicated in the VA examination report was not sufficient.

Therefore, in June 2015, the Board remanded this matter once again. The Remand directed the RO to obtain any ongoing VA treatment records related to the claim. Accordingly, VA treatment records dated from January 2010 to June 2016.

Additionally, the June 2015 Board Remand directed the RO to obtain an addendum opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorders, to include anxiety. The examiner was specifically directed to address whether the Veteran's pre-existing acquired psychiatric disability clearly and unmistakably was not aggravated by the Veteran's service. Accordingly, the January 2014 VA examiner provided an addendum opinion in July 2016. The examiner provided the requested opinion and supported his opinion with sufficient rationale that includes evidence of record.

Last, and also in accordance with the June 2015 Remand directive, the Veteran was furnished an supplemental statement of the case (SSOC) in August 2016. 

Thus, the Board finds that there has been substantial compliance with the Board's January 2014 and June 2015 Remand directives and no further action in this regard is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)). 

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096  (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111. Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based. See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304 (b). History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304 (b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury pre-existed service. See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. § 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227. The two parts of this rebuttal standard are referred to as the "pre-existence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a). Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. § 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303 (b). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, as relevant to the instant claim, the Veteran's acquired psychiatric disorder, to include anxiety, is not recognized as a chronic disease pursuant to VA regulations and he has not been diagnosed with a psychosis as defined by VA regulations; consequently, the laws and regulations governing presumptive service connection, to include on the basis of a continuity of symptomatology, are inapplicable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the competent evidence of record confirms a current diagnosis of an acquired psychiatric disorder. Specifically, the March 2014 VA examiner found a current diagnosis of depressive disorder, NOS, and anxiety disorder, NOS. Additionally, more recently, 2015 VA treatment records include a diagnosis of "adjustment disorder with mood disturbance and anxiety." See September 2015 VA treatment record.

At the October 2013 videoconference hearing, the Veteran testified that that his mental health condition is something he has dealt with ever since service. The Veteran asserts that while in service his mental health issues began when he was in boot camp and his mom passed away during that time. The Veteran testified that he was unaware of the services that were provided at that time, so he went back to training. However, the Veteran notes that he dealt with a lot of separation anxiety and that he had anxiety while trying to adjust to being in the military. As noted at the hearing, military personnel records indicate that the Veteran had multiple incidents of disciplinary actions throughout 1979, including unauthorized absence and disobeying a superior officer. The Veteran attributes this behavior to his mother's passing and to having trouble associating with the other service members and people of authority. The Veteran also testified that he had trouble adjusting post-service and that he abused substances as a means of coping. Though a layperson, the Veteran is competent to testify regarding such observable symptomatology as anxiety and a depressed mood, and the Board finds the Veteran to be a reliable historian of his experiences in service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has reviewed the record in its entirety and finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.

Primarily, the Board notes that the Veteran's service treatment records include a November 1980 Report of Medical History, which indicates that the Veteran reported having had or currently having "nervous trouble of any sort." The Veteran's service treatment records are otherwise silent for any psychiatric complaints or issues.

VA treatment records indicates substance abuse in March 1996. A January 2005 VA treatment record reports anxiety and depression with medication being used to manage his conditions. VA treatment records include continued treatment from November 2003 to June 2016. The Veteran reported feeling restless, irritable, anxious, and worrisome about his problems. A November 2004 VA treatment record indicates a failed suicide attempt three days prior, when a board holding the rope broke. The Veteran also reported taking 10 sleeping pills but then throwing them up. The Veteran reported that at that time he was currently thinking of suicide, had a plan, and verbalized intent of suicide.

A February 2007 VA treatment record notes that the Veteran has been getting into fights, with 5-6 fights occurring in the last 6 months. However, a February 2007 VA treatment record also reports that the Veteran tried to commit suicide with a pistol when he was 15 years old, but that the trigger was jammed. The Veteran also reported beginning to drink alcohol at the age of 14. A January 2010 VA treatment record notes continued use of medication, a history of suicide attempts when intoxicated, and a current diagnosis of depression, NOS, generalized anxiety disorder, substance dependence, and a history of substance induced mood disorder The Veteran denied having any family history of suicide. A February 2011 VA treatment record notes a brief hospitalization for detox.

An August 2009 private treatment record notes depressed mood and anxiety. The Veteran reported that he experienced trauma, with the traumatic event being the loss of his mother. The Veteran reported having continued consideration of suicide.

January 2010, November 2010, and December 2010 VA treatment records note that the Veteran does not have suicidal ideations, is abstinent from substances of abuse, is identifying goals for recovery, and has a positive relationship with his girlfriend and her family. May 2011 VA treatment records note signs of substances abuse once again and mood disorder with mood fluctuations that seem to be situational, but no suicidal ideations. July 2011, August 2011, and September 2011 VA treatment records note a positive mood but situational anxiety and depression due to his stay in a shelter, homelessness, unemployment, and financial difficulties. 

An April 2012 VA treatment record notes stability of his situation because he is no longer homeless and is working, has no suicidal ideations, and his substance abuse is in remission. September 2013 VA treatment records note some continued anxiety, but indicates that the Veteran is generally coping reasonably well and that the Veteran is not abusing substances. A March 2014 VA treatment record indicates that the Veteran is in positive spirits, interested in applying for educational support, is anxious and depressed situationally (to include a recent breakup with his fiancé), and his substance abuse is in remission. VA treatment records from 2015 and 2016  note that the Veteran continues to face stressors, to include a domestic abuse charge, but is coping well, is awaiting financial assistance for education, and that his substance abuse continues to be in remission.

The Veteran was afforded a VA examination in March 2014. The examiner noted a review of the Veteran's claims file, interviewed and examined the Veteran in-person, and reported the Veteran's military history and relevant history. The examiner noted a current diagnosis of depressive disorder, NOS, and anxiety disorder, NOS. The Veteran reported medication use as treatment, which has been helpful for his mood symptoms. The examiner found the Veteran to be motivated to maintain sobriety and found that the Veteran appears to be coping appropriately with ongoing stressors. The examiner opined that the Veteran's depressive disorder and anxiety disorder were neither caused nor aggravated by his military service. The examiner support his decision by stating that the "Veteran's self-report and VA mental health treatment records clearly indicate onset of significant mental health issues in adolescence, as evidenced by the Veteran's suicide attempt and psychiatric treatment at age 15." The examiner also stated that the Veteran described a prominent history of physical and emotional abuse in childhood, which the examiner believes to be the initial cause in his mental health condition. The examiner further found that "[h]is current anxiety and depressive symptoms are related to a number of current psychosocial stressors, including the recent end of a very turbulent romantic relationship, unemployment, stressful housing situation, and limited social support." The examiner also adds that the Veteran did not begin to receive any mental health treatment until the mid-2000s, nearly 30 years after his discharge. Therefore, the examiner concluded that there is no evidence that the Veteran's mental health condition had its onset during active service or is otherwise related to the Veteran's military service.

Upon review, the Board finds that the March 2014 VA examiner did consider the Veteran's contentions, and the examiner also reviewed the Veteran's claims file, complete with the Veteran's service treatment records and lay statements. Therefore, the Board finds the VA examination to be adequate, supported by sufficient rationale and the record, and, thus, assigns it appropriate probative weight. Because the March 2014 examiner attributes the Veteran's psychiatric disorders to his adolescence, it is therefore the examiner's opinion that the Veteran's acquired psychiatric disorders pre-existed his military service. 

Given that the psychiatric disorders, to include symptoms of anxiety and/or depression, were not noted upon entering service, the law requires that the VA show clear and unmistakable evidence that the pre-existing injury pre-existed service. Considering the evidence of record, to include the medical evidence of record and the March 2014 VA examiner's opinion and supporting rationale, the Board finds that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorders, to include depressive disorder and anxiety disorder, pre-existed service.

Accordingly, the law requires that VA show clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorders were not aggravated by service. Upon remand, the Board directed the VA examiner to offer an opinion as to whether the Veteran's pre-existing acquired psychiatric disorders were clearly and unmistakably not aggravated by the Veteran's service. In June 2016, the VA examiner provided an addendum opinion. The examiner noted a review of the Veteran's claims file, and found that "[t]here is 'clear and unmistakable' evidence that the Veteran's pre-existing psychiatric disability was not aggravated by his military service." The examiner provided the following rationale: "the Veteran was hospitalized at age 15 following a suicide attempt. He has had no psychiatric hospitalizations since 2010, and has remained relatively psychologically stable over the past five years during which he has received ongoing psychotropic medication management . . . ." Moreover, the examiner stated that "[i]n particular, he has had no suicidal ideation for several years," and that the Veteran's most recent diagnosis of adjustment disorder with mood disturbances and anxiety is a relatively mild diagnosis in terms of severity of various psychiatric diagnoses. Last, the examiner noted that the Veteran did not begin to receive any mental health treatment until the mid-2000s, nearly 30 years after his discharge.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include depressive disorder, NOS, anxiety disorder, NOS, and adjustment disorder with mood disturbance and anxiety. In this regard, the Board places great weight on the March 2014 VA examination and the June 2016 addendum opinion, which concluded that there was clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed his service and was not aggravated by his service. The Board finds that the medical examination report and addendum opinion clearly reflects consideration of the Veteran's medical records and provides a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. Therefore, the Board accords great probative weight to the March 2014 VA examination and the June 2016 addendum opinion. 

In reaching such conclusions, the Board has considered the Veteran's lay statements that his acquired psychiatric disorder was caused or aggravated by his aforementioned in-service experiences. However, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his service, to be complex in nature. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In this regard, while the Veteran is competent to describe his in-service experiences and current psychiatric symptomatology, the Board accords his statements regarding the causation or aggravation of such disorder little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994). The question of causation or aggravation of his acquired psychiatric disorder involves a medical subject concerning an internal psychiatric process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the psyche. Therefore, as the Veteran does not have the appropriate medical training and expertise to determine the causation or aggravation of his acquired psychiatric disorder, the lay assertions in this regard have no probative value. 

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder, to include depressive disorder, NOS, anxiety disorder, NOS, and adjustment disorder with mood disturbance and anxiety, is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, NOS, anxiety disorder, NOS, and adjustment disorder with mood disturbance and anxiety, is denied.


REMAND

As for the issue of entitlement to service connection for a skin disorder of the bilateral feet, the Board finds that an additional examination and opinion as to the nature and etiology of the asserted disorder is necessary. As noted in the Board's September 2016 Remand, the Veteran contends that he has callouses, along with other issues with his feet, as a result of his military service.  

Again, the Board notes that at the October 2013 video conference hearing, the Veteran stated that he has had his callouses shaved off of his feet at the VA medical center on multiple occasions, that he has been provided inserts for his shoes, and that he began receiving treatment for the build-up of callouses on his feet while in service. VA treatment records indicate treatment of the Veteran's feet in March 1996, January 2004, February 2005, and January 2011, with the records describing the Veteran's feet as having "white, scaly skin on the sides of the heels." An October 2009 VA treatment record reports foot pain due to an enlarged toenail, diagnosed as onychomycosis.

The September 2016 Board Remand directed the RO to schedule an examination to determine the nature and etiology of any skin disorder of the bilateral feet. Accordingly, the Veteran was afforded a VA examination in June 2016. The June 2016 VA examination report notes a diagnosis of vitiligo and tinea versicolor. The examiner provided the following opinion, "the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness." The examiner supported his opinion by stating that "thorough record review and exam diagnosis of skin disorder of bilateral feet cannot be warranted. Dry and flaky skin will not cause symptoms of tingling, numbness, need for orthotics, events of losing balance, and hammer toe in feet."

In the April 2017 Appellate Brief Presentation, the Veteran asserts that the June 2016 examination is inadequate for rating purposes because the examiner conflated two separate issues, provided a wrong opinion, and provided inadequate rationale. The Veteran points out that he is currently service-connected for tinea versicolor of the torso, arms, and neck, and he argues that if, as noted by the examiner, these symptoms or conditions are the same, then it should also extend to the feet.

The Board notes the Veteran's contentions, and, therefore, the Board remands this matter for an additional VA examination for a clarification of the diagnosis of the Veteran's bilateral feet disorders. Additionally, for any diagnosis of the bilateral feet, the examiner is to provide a nexus opinion as to the etiology of the bilateral feet disorder(s). See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy).

Accordingly, the case is REMANDED for the following action:

1. Obtain any ongoing VA treatment records related to the Veteran's skin disability of his bilateral feet. Should they exist, associate such with the claims file.

2. Thereafter, schedule the Veteran for the appropriate  VA examination to determine the nature and etiology of any skin disorder of the bilateral feet. The electronic claims file, to include the Veteran's service treatment records, lay statements, and treatment records, must be reviewed by the examiner.

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a current skin disorder of the bilateral feet? 

Attention is directed to October 2013 video conference hearing during which the Veteran stated that he has had his callouses shaved off of his feet at the VA medical center on multiple occasions, that he has been provided inserts for his shoes, and that he began receiving treatment for the build-up of callouses on his feet while in service. Attention is also directed to VA treatment records describing the Veteran's feet as having "white, scaly skin on the sides of the heels" and an October 2009 VA treatment record that reports foot pain due to an enlarged toenail, diagnosed as onychomycosis.

b.) For each current disability found, is it at least as likely as not (a fifty percent probability or greater) that the skin disorder of the bilateral feet had its onset during service or is otherwise related to service? 

A detailed rationale supporting the examiner's opinions should be provided. In forming the opinions, the examiner must consider the Veteran's lay statements.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed. knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


